DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. It is noted that written description of the current application does not provide proper support for the threshold being any number less than 100 percent.  Please see the 112 rejection below for further explanation.  
It is further noted that Stancer discloses the claimed invention including the sensing an external magnetic field intensity that is either greater than or less than the threshold magnetic field intensity for longer than a predetermined amount of time before switching operating modes but does not expressly disclose the exact thresholds and times.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the thresholds and times as taught by Stancer with a threshold less than 100%, because Applicant has not disclosed that having a threshold less than 100 percent provides an advantage, is used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with time and thresholds as taught by Stancer, because it provides a means for sensing variable fluctuating magnetic fields and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Stancer.
Therefore, it would have been an obvious matter of design choice to modify Stancer to obtain the invention as specified in the claim(s).
It is further noted that the rejections of claims 5 and 11 have been withdrawn as the prior art does not teach that the threshold percentage is exactly 3 percent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation regarding a threshold less than 100 percent is not taught in and/or supported by the written description.  The Applicant pointed to Paragraph 42 providing support.  However, Paragraph 42, cites an example of the threshold being at least 3 percent.  It is noted that 100 percent is greater than 3 percent, thereby meeting the limitation of at 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancer et al. (U.S. Pub. 2012/0109260 hereinafter “Stancer”).
Regarding claims 1 and 3, Stancer discloses an implantable medical device (e.g. 16) comprising: a magnetic field sensor (e.g. 132); and a controller (e.g. 120) that selects between a normal mode of operation and an exposure mode of operation (e.g. ¶71), the controller being configured to: while in the normal mode of operation, communicate with the magnetic field sensor to detect over a first period of time a first aggregated amount of time that the magnetic field sensor signals that a magnetic disturbance is present (e.g. ¶71); compare the first aggregated amount of time to a first threshold; and when the first aggregated amount of time exceeds the first threshold, then switch to the exposure mode of operation for the implantable medical device (e.g. ¶71). Stancer discloses the claimed invention including the sensing an external magnetic field intensity that is either greater than or less than the threshold magnetic field intensity for longer than a predetermined amount of time before switching operating 
	Therefore, it would have been an obvious matter of design choice to modify Stancer to obtain the invention as specified in the claim(s).
Regarding claim 2, meeting the limitations of claim 1 above, Stancer further discloses wherein the controller is further configured to: while in the exposure mode of operation, detect over a second period of time a second amount of time that the magnetic field sensor continuously signals that the magnetic disturbance is not present (e.g. ¶71); compare the second amount of time to a second threshold; and when the second amount of time exceeds the second threshold, switch to the normal mode of operation for the implantable medical device (e.g. ¶71).
Regarding claim 9, Stancer discloses a method of switching between a normal mode of operation and an exposure mode of operation for an implantable medical device, comprising: the implantable medical device (e.g. 16), while in the normal mode of operation, communicate with the magnetic field sensor to detect over a first period of time a first aggregated amount of time that the magnetic field sensor signals that a 
	Therefore, it would have been an obvious matter of design choice to modify Stancer to obtain the invention as specified in the claim(s).
Regarding claim 10, meeting the limitations of claim 9 above, Stancer further discloses that the implantable medical device, while in the exposure mode of operation, detect over a second period of time a second amount of time that the magnetic field sensor continuously signals that the magnetic disturbance is not present (e.g. ¶71); compare the second amount of time to a second threshold; and when the second .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancer as applied to claim 1 above, and further in view of Linder et al. (U.S. Pub. 2009/0157146 hereinafter “Linder”).
Regarding claim 8, Stancer discloses the claimed invention except for explicitly stating the magnetic field sensor is a Hall Effect sensor.  However, Linder teaches a similar device that utilizes a Hall Effect sensor and time thresholds after sensing a magnetic field as set forth in Abstract, Paragaphs 56-58 to provide a means for initiating an exposure mode in an implantable medical device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Stancer, with the Hall Effect Magnetic Field Sensor as taught by Linder, since such a modification would provide the predictable results of using a known Hall Effect sensor for providing a magnetic field sensors for initiating exposure modes. 

Conclusion
Claims 5 and 11 are rejected under 35 USC 112(a) only.  It is noted that the prior art of record does not explicitly state and/or teach that the threshold percentage is exactly 3% with or without the first time period being 60 seconds. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/           Primary Examiner, Art Unit 3792